Opinion issued November 15, 2016




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-16-00456-CV
                           ———————————
                     GEORGE E. CARROLL, Appellant
                                       V.
                         DISCOVER BANK, Appellee



                   On Appeal from the 55th District Court
                           Harris County, Texas
                     Trial Court Case No. 2013-39594



                         MEMORANDUM OPINION

      Appellant, George E. Carroll, has appealed from a final judgment signed on

January 19, 2016. We dismiss the appeal.
      This Court determined that it was appropriate to refer this appeal for resolution

by mediation and referred the appeal to mediation. See TEX. CIV. PRAC. & REM.

CODE ANN. §§ 154.021, 154.023 (West 2011). On August 24, 2016, appellant

notified the Court that a settlement had occurred without the necessity of mediation

and the matter would be concluded soon. On October 4, 2016, the Clerk of this

Court notified the parties that the appeal might be dismissed unless they

demonstrated the existence of a live controversy between them as to the merits of

the appeal. See Tuttle Enters., Inc. v. Truitt, No. 01-13-00664-CV, 2014 WL

1612491, at *1 (Tex. App.—Houston [1st Dist.] Apr. 22, 2014, no pet.) (mem. op.)

(dismissing appeal as moot after mediator informed Court of settlement and parties

failed to demonstrate that live controversy existed between them); see also Valley

Baptist Med. Ctr. v. Gonzalez, 33 S.W.3d 821, 822 (Tex. 2000) (requiring actual

controversy exist between parties to appeal for appellate court to exercise

jurisdiction). No party has responded to the October 4, 2016 notice or otherwise

demonstrated the existence of a live controversy as to the merits of the appeal.

      Accordingly, we dismiss the appeal and dismiss all pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.




                                          2